UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-3690 FIRST INVESTORS TAX EXEMPT FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 1-732-855-2712 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31, 2009 DATE OF REPORTING PERIOD: DECEMBER 31, 2009 Item 1. Reports to Stockholders The Annual Report to Stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the Funds practice to mail only one copy of their annual and semi-annual reports to all family members who reside in the same household. Additional copies of the reports will be mailed if requested by any shareholder in writing or by calling 1-800-423-4026. The Funds will ensure that separate reports are sent to any shareholder who subsequently changes his or her mailing address. The views expressed in the portfolio managers letter reflect those views of the Director of Fixed Income of First Investors Management Company, Inc. through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. It is possible to lose money by investing in any of the Funds. Past performance is no guarantee of future results. A Statement of Additional Information (SAI) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about its Trustees. Portfolio Managers Letter FIRST INVESTORS TAX EXEMPT FUND FIRST INVESTORS TAX EXEMPT FUND II FIRST INVESTORS SINGLE STATE TAX EXEMPT FUNDS California, Connecticut, Massachusetts, Michigan, Minnesota, New Jersey, New York, North Carolina, Ohio, Oregon, Pennsylvania and Virginia Dear Investor: This is the annual report for the First Investors Tax Exempt Funds for the year ended December 31, 2009. The principal objective of each of the Funds is to seek a high level of interest income that is exempt from federal income tax, including the alternative minimum tax, and state income tax, in the case of the single state Funds. One of the Funds, the Tax Exempt Fund II, has a secondary objective of seeking total return. The review period began with considerable uncertainty in the financial markets and with the economy in its longest and deepest downturn since the Great Depression. As the year progressed, the extraordinary actions taken by the U.S. government and the Federal Reserve (the Fed) helped to stabilize the markets and the economy. In particular, the Fed provided support to the bond market by purchasing over $1.5 trillion of mortgage-backed, agency, and U.S. Treasury securities, while keeping the benchmark federal funds rate at a historic low range of 00.25%. By year-end, the financial markets had stabilized and the economy had exited the recession. Within this environment, the municipal bond market had a very good year in 2009, after an unusually difficult year in 2008. According to Bank of America Merrill Lynch, the market was up 14.5%, its best annual return since 2000. Despite the recovery in the market, municipal bond insurance continued to decline. Only 9% of new issues came to market with insurance, the lowest figure since 1982. The municipal bond insurance companies had their credit ratings repeatedly downgraded by the ratings agencies over the course of the year, as their claims paying abilities were seriously questioned. At the same time, credit risk in the municipal bond market continued to increase due to the growing economic pressures faced by many states and municipalities. This risk may be more significant for investors who concentrate their investments in the municipal securities of one state. The lack of insured bonds and the limited number of viable municipal bond insurance companies compelled us to eliminate, effective February 1, 2010, the policies of the Insured Tax Exempt Fund, Insured Tax Exempt Fund II, California Insured Tax Exempt Fund and New York Insured Tax Exempt Fund that required them to invest, under normal circumstances, at least 80% of their net assets in insured municipal securities, so that we could continue to effectively manage the Funds. In addition, the names of these Funds are being changed to remove the word Insured. For ease of reference, we have referred to these Funds by their new names in this annual report. The other Funds eliminated these policies during the year. 1 Portfolio Managers Letter (continued) FIRST INVESTORS TAX EXEMPT FUND FIRST INVESTORS TAX EXEMPT FUND II FIRST INVESTORS SINGLE STATE TAX EXEMPT FUNDS California, Connecticut, Massachusetts, Michigan, Minnesota, New Jersey, New York, North Carolina, Ohio, Oregon, Pennsylvania and Virginia The Funds had substantial positive total return performance for 2009, in addition to providing a high level of tax-exempt income. The table below sets forth the total return performance for 2009 of each Fund on a NAV basis. Total return takes into account not only dividends and distributions paid during the year but also the change in each Funds NAV that occurred during the year. Class A Class B Fund Total Return Total Return    Tax Exempt Fund 10.36% 9.47% Tax Exempt Fund II 14.02% 13.27% California Tax Exempt Fund 13.62% 12.92% Connecticut Tax Exempt Fund 12.88% 12.00% Massachusetts Tax Exempt Fund 12.94% 12.15% Michigan Tax Exempt Fund 10.46% 9.69% Minnesota Tax Exempt Fund 10.16% 9.33% New Jersey Tax Exempt Fund 12.63% 11.94% New York Tax Exempt Fund 11.52% 10.73% North Carolina Tax Exempt Fund 12.28% 11.55% Ohio Tax Exempt Fund 10.33% 9.58% Oregon Tax Exempt Fund 12.91% 12.14% Pennsylvania Tax Exempt Fund 10.50% 9.67% Virginia Tax Exempt Fund 10.42% 9.59% The retur ns of the Fu nds were largely driven by three factors. First, the municipal bond market rallied substantially, with long-term bonds providing the highest total returns. This had a negative impact on most of the Funds performance relative to their benchmark (the BofA Merrill Lynch Municipal Securities Master Index) because the Funds, with the exception of the Tax Exempt Fund II, were underweight long-term bonds. Funds with relatively long weighted average maturitiessuch as the Tax Exempt II, California, Connecticut, and Oregon Fundshad higher total returns. Funds with relatively short weighted average maturitiessuch as the Tax Exempt, Michigan, Minnesota, Ohio, and Pennsylvania Fundshad lower returns. Second, the Funds performance was adversely affected by holdings of insured bonds that had low or no underlying credit ratings. As the municipal bond insurance companies had their credit ratings lowered during the year, insured bonds began to be valued based on their underlying ratings, rather than the insurance. This caused the value of the bonds to fall, particularly if they had low or no underlying ratings. Third, the performance of the Funds was negatively impacted by the limited availability of insured bonds, particularly for the Single State Funds. 2 Active management of the Funds provided a positive contribution to both total return and yield performance. In the first half of the review period, in particular, when the municipal bond market had not yet returned to normal, we were able to take advantage of relatively high interest rates on good quality tax-exempt bonds to extend the Funds weighted average maturity and to increase their yield by replacing holdings that had low acquisition yields. In general, the Funds remained fully invested to provide the maximum amount of tax-exempt income. The Tax Exempt Fund II had a lower distribution yield than most of the other Funds due to greater trading activity. The Minnesota, Oregon, and Virginia Funds had slightly lower yields because fewer insured bonds were available in the market at the time that interest rates were relatively high. Thank you for placing your trust in First Investors. We appreciate the opportunity to serve your investment needs. Sincerely, Clark D. Wagner Portfolio Manager and Director of Fixed Income, First Investors Management Company, Inc. January 29, 2010 3 Understanding Your Funds Expenses FIRST INVESTORS TAX EXEMPT FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only), a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, July 1, 2009, and held for the entire six-month period ended December 31, 2009. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the Funds actual return, and the Expenses Paid During Period shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading Expenses Paid During Period. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio for Class A and Class B shares, and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads). Therefore, the hypothetical expense example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 4 Fund Expenses (unaudited) TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,052.06 $4.86 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.47 $4.79 Expense Example  Class B Shares Actual $1,000.00 $1,047.30 $8.46 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.94 $8.34 * Expenses are equal to the annualized expense ratio of .94% for Class A shares and 1.64% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN STATES Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 5 Cumulative Performance Information TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 3.92%, 2.26% and 4.30%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.96%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 5.41%, 2.40% and 4.28%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.44%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 6 Portfolio of Investments TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS99.2% Alabama1.5% $ 5,835 M Alabama Water Pollution Control Auth. 6% 8/15/2014 $ 5,849,704 5,000 M Mobile Alabama Public Edl. Bldg. Auth. Rev. 5% 3/1/2033 5,124,300 10,974,004 Alaska.8% 5,475 M Alaska Hsg. Fin. Corp. Home Mtg. Rev. 5.45% 12/1/2033 5,648,667 Arizona2.4% 5,000 M Arizona Health Facs. Auth. Rev. 6% 1/1/2027 5,346,750 4,095 M Arizona State Municipal Fing. Prog. COP 7.7% 8/1/2010 4,272,150 7,015 M Arizona State Trans. Brd. Hwy. Rev. 5% 7/1/2029 7,539,862 17,158,762 Arkansas.7% 5,000 M Pulaski County Childrens Hosp. Rev. 5.5% 3/1/2039 5,143,900 California3.7% 6,000 M California Statewide Cmntys. Dev. Auth. Rev. 5.125% 7/1/2024 6,034,920 5,000 M Los Angeles Community College Dist. GO 5% 8/1/2027 5,212,350 5,000 M San Francisco City & Cnty. COP 4.75% 9/1/2033 4,840,850 10,000 M San Jacinto Unified School District GO 5.25% 8/1/2032 10,270,000 26,358,120 Colorado.7% 4,965 M Colorado Health Facs. Auth. Rev. 5.5% 7/1/2034 5,147,116 Connecticut1.3% 9,000 M Connecticut State Spl. Tax Oblig. Rev. Trans. Infrast. 6.125% 9/1/2012 9,676,620 District of Columbia1.6% 5,000 M District of Columbia GO Series B 6% 6/1/2021 5,923,300 5,000 M District of Columbia Rev. (Medlantic/Helix) 5.5% 8/15/2028 5,260,050 11,183,350 Florida9.7% 5,000 M Broward Cnty. Airport Sys. Rev. 5.375% 10/1/2029 5,154,550 6,500 M Duval County School Board Master Lease Prog. 5.25% 7/1/2035 6,567,795 1,000 M Emerald Coast Utilities Auth. Wtr. & Swr. Rev. 5.25% 1/1/2026 1,040,650 1,000 M Escambia County Utilities Auth. Sys. Rev. 6.25% 1/1/2015 1,074,430 7 Portfolio of Investments (continued) TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value Florida (continued) $ 5,500 M Florida State Board of Education GO 5.5% 6/1/2038 $ 5,935,490 5,000 M Florida State Mun. Pwr. Agy. Elec. Rev. 5.5% 10/1/2028 5,394,850 1,000 M Miami Beach Stormwater Rev. 5.375% 9/1/2030 1,010,310 5,000 M Miami-Dade County Prof. Sports Franchise Fac. Tax. Rev. 5.375% 10/1/2028 5,329,650 5,000 M Miami-Dade County Pub. Facs. (Jackson Health System) 5.5% 6/1/2029 5,277,950 Miami-Dade County School Board Certificates of Participation: 5,000 M 5.25% 5/1/2029 5,247,250 5,000 M 5.375% 2/1/2034 5,213,200 5,050 M Miami-Dade County Spl. Oblig. (Cap. Asset Acquisition) 5% 4/1/2029 5,204,278 5,000 M Miami-Dade County Water & Sewer Rev. 5.125% 10/1/2025 5,428,050 5,000 M Orange County Sch. Brd. COP 5.5% 8/1/2034 5,227,400 1,000 M Plant City Utility System Rev. 6% 10/1/2015 1,083,540 5,000 M Port St. Lucie Utility Rev. 5% 9/1/2029 5,073,450 1,000 M Tampa Sports Auth. Rev. (Tampa Bay Arena) 5.75% 10/1/2020 1,073,320 70,336,163 Georgia8.1% Atlanta Water & Wastewater Revenue: 9,040 M 5.5% 11/1/2019 9,711,220 5,000 M 5.25% 11/1/2034 5,142,800 5,000 M Augusta Water & Sewer Rev. 5.25% 10/1/2039 5,198,500 2,405 M De Kalb Private Hosp. Auth. Rev. 5.125% 11/15/2034 2,393,143 Metropolitan Atlanta Rapid Transit Authority Sales Tax Revenue: 16,350 M 6.25% 7/1/2011 17,311,380 17,000 M 6% 7/1/2013 18,903,660 58,660,703 Illinois11.5% Chicago Board of Education Lease Certificates of Participation Series A: 5,000 M 6% 1/1/2016 5,815,100 35,200 M 6% 1/1/2020 40,457,824 Illinois Development Fin. Auth. Revenue (Rockford School #205): 5,000 M 6.6% 2/1/2010 5,024,650 3,000 M 6.65% 2/1/2011 3,186,270 8 Principal Amount Security Value Illinois (continued) Illinois Finance Auth. Revenue: $ 5,00 M Alexian Remkt. 5.25% 1/1/2022 $ 5,228,500 5,000 M Childrens Mem. Hosp. 5.25% 8/15/2033 5,034,150 7,000 M Northwestern Mem. Hosp. 5.75% 8/15/2030 7,619,780 4,000 M Regional Transportation Auth. 7.75% 6/1/2019 5,098,440 5,000 M Springfield Electric Rev. 5% 3/1/2027 5,190,300 82,655,014 Indiana3.6% 7,540 M Greater Clark Cnty. Sch. Bldg. First Mtg. Rev. 5.25% 7/15/2026 8,075,265 8,470 M Indiana State Hsg. & Cmnty. Dev. Auth. Mtg. Rev. 6.125% 7/1/2029 9,134,217 8,330 M Indianapolis Gas Util. Rev. 5.25% 8/15/2025 8,978,074 26,187,556 Iowa.6% 4,015 M Iowa Fin. Auth. Single Family Mtg. Rev. 5.25% 7/1/2028 4,200,332 Kentucky1.1% 5,000 M Kentucky Eco. Dev. Fin. Auth. (Louisville Arena Proj.) 5.75% 12/1/2028 5,477,700 2,650 M Kentucky Hsg. Corp. Hsg. Rev. 5.4% 7/1/2029 2,759,207 8,236,907 Louisiana.7% 10,250 M Regional Trans. Auth. Zero Coupon 12/1/2021 5,158,928 Maine.7% 5,000 M Maine Edl. Ln. Auth. Student Ln. Rev. 5.875% 12/1/2039 5,259,950 Massachusetts1.8% 7,055 M Boston Water & Sewer Rev. 5.75% 11/1/2013 7,728,470 5,000 M Massachusetts St. Health & Edl. Facs. Auth Rev. 5% 7/1/2034 (when-issued) 5,015,000 12,743,470 9 Portfolio of Investments (continued) TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value Michigan5.7% $ 5,000 M Detroit Swr. Disp. Rev. 7.5% 7/1/2033 $ 5,944,500 5,000 M Detroit Water Supply Sys. Rev. 6.25% 7/1/2036 5,420,850 7,815 M Michigan State Environmental Protection Prog. GO 6.25% 11/1/2012 8,372,835 10,000 M Michigan State Grant Antic. Bds. 5.25% 9/15/2025 10,643,800 5,000 M Michigan State Hosp. Fin. Auth. (Trinity Health) 6.25% 12/1/2028 5,505,400 4,500 M Monroe County Economic Dev. Corp. (Detroit Edison Co.) 6.95% 9/1/2022 5,232,690 41,120,075 Missouri2.4% Missouri State Health & Educ. Facs. Auth. Revenue: BJC Health Systems: 1,000 M 6.75% 5/15/2010 1,023,680 10,000 M 6.75% 5/15/2011 10,846,600 5,000 M St. Lukes Health 5.5% 11/15/2028 5,294,600 17,164,880 Montana.7% 5,000 M Montana State Brd. Hsg. Single Family Prog. 5.45% 12/1/2033 5,149,350 New Jersey.7% 5,000 M New Jersey State Higher Educ. Assist. Student Ln. Rev. 5.625% 6/1/2030 5,274,450 New Mexico.7% 5,000 M Grant Cnty. Dept. of Health (Bayard Proj.) 5.25% 7/1/2031 5,169,650 New York8.9% 22,000 M New York City Municipal Water Fin. Auth. Rev. 6% 6/15/2021 27,125,560 New York State Dorm. Auth. Revenue: 10,000 M New York University 5.75% 7/1/2027 11,834,600 5,000 M State University 5.875% 5/15/2017 5,717,000 5,000 M New York State Mtg. Agy. Rev. 5.8% 10/1/2033 5,287,500 5,000 M New York State Thruway Hwy. & Brdg. Tr. Fd. Auth. 5% 4/1/2021 5,361,200 7,780 M Port Authority of New York & New Jersey Drivers 7.422% 8/15/2015* 9,005,039 64,330,899 10 Principal Amount Security Value North Carolina1.9% $ 5,000 M Charlotte-Mecklenburg Hospital Auth. Health Care Rev. 5.25% 1/15/2034 $ 5,122,800 8,000 M North Carolina Municipal Pwr. Agency (Catawba Electric) 6% 1/1/2011 8,388,000 13,510,800 North Dakota2.2% 9,695 M Mercer County Pollution Control Rev. (Basin Elec. Pwr. Coop.) 7.2% 6/30/2013 10,641,523 4,915 M North Dakota State Hsg. Fin. Agy. Rev. 5.4% 7/1/2028 5,174,020 15,815,543 Ohio4.1% 5,000 M American Mun. Pwr. Rev. (Prairie St. Energy Campus) 5.25% 2/15/2026 5,312,400 6,000 M Jefferson County Jail Construction GO 5.75% 12/1/2019 6,561,720 5,000 M Ohio State Hospital Facility Health Revenue 5.5% 1/1/2034 5,212,550 Ohio State Hsg. Fin. Agy. Residential Mtg. Revenue: 4,750 M 6.125% 9/1/2028 5,185,147 6,720 M 5.85% 9/1/2033 7,185,494 29,457,311 Oklahoma1.4% 10,000 M Tulsa Pub. Facs. Auth. Lease Rev. 5.25% 11/15/2036 10,418,000 Pennsylvania1.8% 5,000 M Philadelphia GO 7.125% 7/15/2038 5,654,650 6,660 M Pittsburgh Water & Sewer Auth. Rev. 6.5% 9/1/2013 7,206,786 12,861,436 Rhode Island1.0% 7,000 M Convention Center Auth. Rev. 5.25% 5/15/2025 7,491,470 Texas12.4% 14,000 M Austin Utilities Systems Rev. 6% 11/15/2013 15,265,460 5,000 M Dallas Cnty. Util. & Reclamation Dist. GO 5.375% 2/15/2029 4,967,200 Harris County Toll Road Sub. Liens General Obligations Series A: 11,065 M 6.5% 8/15/2012 12,632,911 7,000 M 6.5% 8/15/2013 8,276,380 5,000 M Hitchcock Ind. School District GO 5.25% 2/15/2030 5,449,450 11 Portfolio of Investments (continued) TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value Texas (continued) Houston Utilities Systems Revenue: $ 5,000 M Util. Sys. Rev. 5.125% 11/15/2032 $ 5,221,000 5,000 M Wtr. and Swr. Rev. 5% 11/15/2027 5,265,550 Houston Water Conveyance System Certificates of Participation: 4,000 M 6.25% 12/15/2013 4,466,240 6,035 M 6.25% 12/15/2015 6,832,465 5,000 M JP Morgan Chase Putters 7.484% 2/1/2030* 5,605,250 10,000 M North Texas Tollway Auth. Rev. 5.125% 1/1/2028 10,048,900 5,000 M Waco Ind. School District GO 5.25% 8/15/2030 5,460,100 89,490,906 Utah.2% 1,120 M Provo Electric System Rev. 10.375% 9/15/2015 1,430,587 Washington1.8% Washington State Health Care Facs. Auth. Revenue: 5,000 M Catholic Health Initiatives 6.375% 10/1/2033 5,452,350 7,000 M Providence Health 5.25% 10/1/2033 7,176,680 12,629,030 West Virginia.7% 4,500 M West Virginia State Hospital Fin. Auth. Hosp. Rev. 5.375% 6/1/2028 4,729,050 Wisconsin2.1% 12,000 M Superior Wisconsin Ltd. Oblig. Rev. (Midwest Energy) 6.9% 8/1/2021 15,195,360 Total Value of Municipal Bonds (cost $660,010,059) 99.2 % 715,968,359 Other Assets, Less Liabilities .8 5,449,313 Net Assets 100.0 % $721,417,672 * Inverse floating rate security (see Note 1F). Interest rate is determined and reset periodically and is the rate in effect at December 31, 2009. Summary of Abbreviations: COP Certificate of Participation GO General Obligation 12 See notes to financial statements Fund Expenses (unaudited) TAX EXEMPT FUND II The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,064.44 $5.15 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.22 $5.04 Expense Example  Class B Shares Actual $1,000.00 $1,060.30 $8.78 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.69 $8.59 * Expenses are equal to the annualized expense ratio of .99% for Class A shares and 1.69% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN STATES Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 13 Cumulative Performance Information TAX EXEMPT FUND II Comparison of change in value of $10,000 investment in the First Investors Tax Exempt Fund II (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Tax Exempt Fund II (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 7.37%, 3.32% and 5.43%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.86%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Since Inception would have been 9.20%, 3.44% and 4.73%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.35%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 14 Portfolio of Investments TAX EXEMPT FUND II December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS97.8% Alabama2.6% $1,000 M Alabama State University Rev. 5.25% 9/1/2034 $ 1,054,190 2,500 M Birmingham Spl. Care Facs. Fing. Auth. Rev. 6% 6/1/2039 2,665,700 1,000 M Phenix City Water & Sewer Rev. 5% 8/15/2034 1,019,850 4,739,740 Alaska2.5% 1,000 M Alaska Intl. Airport Rev. Series B 5.75% 10/1/2012* 1,128,070 3,000 M Matanuska-Susitna Boro Lease Rev. 6% 9/1/2028 3,466,500 4,594,570 Arizona8.4% 1,250 M Arizona Brd. Regents University Sys. Rev. 6% 7/1/2027 1,435,438 5,000 M Arizona State Trans. Brd. Hwy. Rev. 5% 7/1/2029 5,374,100 1,000 M Greater Dev. Auth. Infrastructure Rev. 5% 8/1/2029 1,036,170 5,000 M Phoenix Civic Impt. Corp. Wastewater Sys. Rev. 5% 7/1/2026 5,297,950 2,000 M Rio Nuevo Multipurpose Facs. Rev. 6.625% 7/15/2025 2,316,040 15,459,698 California4.2% 1,100 M Alhambra Sch. District GO 5.25% 8/1/2028 1,175,977 3,090 M Alum Rock Elem. Sch. District GO 5.25% 8/1/2029 3,280,499 1,000 M Central Unified School Dist. GO 5.25% 8/1/2024 1,077,030 2,000 M Los Angeles Mun. Impt. Corp. Lease Rev. 5.5% 4/1/2039 2,082,200 7,615,706 Colorado1.7% 3,150 M Colorado Health Facs. Auth. Rev. 5% 7/1/2039 3,111,696 Connecticut1.9% 2,000 M New Haven GO 5% 3/1/2025 2,136,280 1,300 M South Cent. Regl. Wtr. Sys. Auth. Rev. 5.25% 8/1/2030 1,385,852 3,522,132 District of Columbia1.7% 3,000 M Metropolitan Washington D.C. Airport Auth. Sys. Rev. 5% 10/1/2029 3,155,850 15 Portfolio of Investments (continued) TAX EXEMPT FUND II December 31, 2009 Principal Amount Security Value Florida6.1% Broward County Sch. Brd. Certificates of Participation: $1,000 M 5.125% 7/1/2026 $ 1,055,010 1,000 M 5.25% 7/1/2027 1,059,050 1,000 M Columbia Cnty. Sch. Brd. COP 5% 7/1/2027 1,023,220 1,880 M Florida State Dept. of Trans. Alligator Alley Rev. Series A 5% 7/1/2025 1,975,899 3,535 M Fort Pierce Capital Impt. Rev. 5.875% 9/1/2028 3,928,622 1,000 M Panama City Beach Utility Rev. 5% 6/1/2030 1,034,120 1,000 M Winter Park Electric Rev. 5% 10/1/2035 1,005,450 11,081,371 Georgia5.6% 2,500 M Atlanta Wtr. & Wastewater Rev. 5.25% 11/1/2034 2,571,400 1,500 M Cobb County Dev. Auth. Rev. 5.75% 7/15/2039 1,597,755 1,850 M Cobb County Hosp. Auth. Rev. (Kennestone Hosp.) 5.25% 4/1/2037 1,909,829 1,000 M Georgia Municipal Association, Inc. COP (City Court Atlanta Proj.) 5.125% 12/1/2021 1,036,180 2,000 M Medical Ctr. Hospital Auth. Rev. 6.5% 8/1/2038 2,201,320 1,000 M Savannah Economic Dev. Auth. Rev. 5% 6/15/2039 1,010,490 10,326,974 Illinois.7% 1,000 M Illinois State Sales Tax Rev. 6% 6/15/2026 1,208,290 Indiana5.2% 1,030 M Baugo School Bldg. Corp. 5.5% 1/15/2012* 1,130,219 3,000 M Indiana State Fin. Auth. Rev. 5.25% 12/1/2038 3,039,210 1,105 M Merrillville Multi-School Building Corp. GO 5.5% 1/15/2012* 1,213,223 Tri-Creek Middle School Bldg. Corp. Revenue: 1,600 M 5.25% 7/15/2028 1,720,672 1,000 M 5.25% 7/15/2029 1,066,540 1,250 M Zionsville Community Schools Bldg. Corp. GO 5.75% 1/15/2012* 1,378,750 9,548,614 Kentucky2.4% 2,880 M Kentucky State Mun. Pwr. Agy. Rev. (Prairie St. Proj.) 5.25% 9/1/2026 3,012,854 1,310 M Paducah Elec. Plant Brd. Rev. 5.25% 10/1/2035 1,358,470 4,371,324 16 Principal Amount Security Value Louisiana5.3% Louisiana Loc. Govt. Env. Facs. & Cmnty. Dev. Auth. Revenue: $1,845 M 5.25% 10/1/2021 $ 1,847,804 1,000 M 5% 2/1/2029 1,037,670 1,500 M 5% 12/1/2039 1,523,385 1,500 M Louisiana St. Citizens Ppty. Rev. 6.125% 6/1/2025 1,689,180 1,000 M New Orleans Aviation Brd. Rev. 6% 1/1/2023 1,132,950 2,310 M New Orleans Sewer Svc. Rev. 6.25% 6/1/2029 2,446,336 9,677,325 Massachusetts3.7% 1,500 M Massachusetts State GO 5.25% 8/1/2022 1,761,105 5,000 M Mass. State Hlth. & Edl. Facs. Auth. Rev. 5% 7/1/2034 (when-issued) 5,015,000 6,776,105 Michigan2.8% 1,000 M Bay City School Dist. Bldg. & Site GO 5% 5/1/2025 1,046,120 1,000 M Canton Charter Twp. GO 5% 4/1/2027 1,059,110 1,250 M Ferris State University Rev. 5% 10/1/2028 1,315,025 1,900 M Michigan Mun. Bd. Auth. Rev. (Loc. Govt. Ln. Prog.) 5% 5/1/2023 1,800,592 5,220,847 Mississippi2.7% Mississippi Dev. Bk. Spl. Oblig. Jackson Cnty. Ltd. Tax Revenue: 2,660 M 5.375% 7/1/2029 2,825,638 2,000 M 5.625% 7/1/2039 2,096,700 4,922,338 Missouri1.9% 1,500 M Bi-State Dev. Agy. Rev. (Metrolink Cross Cnty.) 5% 10/1/2035 1,505,625 310 M Springfield Pub. Bldg. Corp. Leasehold Rev. (Springfield Rec. Proj.) Series B 5.85% 6/1/2010* 317,006 250 M St. Joseph School Dist. GO (Direct Dep. Prog.) 5.75% 3/1/2019 254,503 375 M St. Louis County Pattonville R-3 School Dist. GO (Direct Dep. Prog.) 5.75% 3/1/2010* 382,185 1,000 M St. Louis Mun. Fin. Corp. Lease Rev. 5.625% 7/15/2030 1,062,250 3,521,569 New Hampshire.5% 1,000 M Manchester Arpt. Rev. 5.125% 1/1/2030 1,006,090 17 Portfolio of Investments (continued) TAX EXEMPT FUND II December 31, 2009 Principal Amount Security Value New Jersey3.5% $1,000 M New Jersey Edl. Facs. Auth. Rev. 5.375% 7/1/2038 $ 1,061,970 1,000 M New Jersey Health Care Facs. Fing. Auth. Rev. 5.25% 1/1/2031 1,036,320 4,000 M New Jersey State Trans. Auth. Trust Fd. Rev. 5.5% 12/15/2038 4,304,280 6,402,570 New York.6% Camden Central School District General Obligations: 725 M 5.5% 3/15/2016 799,450 250 M 5.5% 3/15/2017 274,806 1,074,256 North Carolina3.6% 1,000 M Charlotte-Mecklenburg Hosp. Auth. Rev. 5.25% 1/15/2034 1,024,560 1,000 M New Hanover Cnty. Hosp. Rev. 5.125% 10/1/2031 1,024,990 3,000 M North Carolina Tpk. Auth. Rev. 5.75% 1/1/2039 3,192,780 1,310 M Pitt Cnty. Ltd. Obligation Rev. 5% 4/1/2034 1,326,676 6,569,006 Ohio3.7% 1,105 M Akron Sewer System Rev. 5.25% 12/1/2020 1,119,232 2,000 M American Mun. Pwr. Rev. (Prairie St. Energy Campus) 5% 2/15/2024 2,110,800 1,500M M Franklin Cnty. Hosp. Rev. 5% 11/1/2034 1,497,780 1,500 M Ohio State Bldg. Auth. State Facs. 5.5% 4/1/2012* 1,659,900 450 M Youngstown GO 6% 12/1/2010* 478,039 6,865,751 Pennsylvania4.4% 2,500 M Beaver Cnty. GO 5.55% 11/15/2031 2,680,476 1,000 M State Pub. Sch. Bldg. Auth. Rev. (Philadelphia) 5.25% 6/1/2013* 1,139,790 West Mifflin Area School Dist. General Obligations: 2,910 M 5.375% 4/1/2027 3,173,588 1,000 M 5.375% 4/1/2028 1,086,750 8,080,604 Puerto Rico.4% 805 M Puerto Rico Indl. Tourist Educ. Med. & Env. Cntl. Facs. 6.25% 7/1/2016 806,417 18 Principal Amount Security Value Rhode Island4.3% Rhode Island Hlth. & Edl. Bldg. Corporation: Pub. Schs. Fing. Program: $3,250 M 5.25% 5/15/2029 $ 3,349,255 3,000 M 5% 5/15/2034 2,995,620 1,415 M University of Rhode Island 5.25% 9/15/2029 1,494,197 7,839,072 South Carolina3.7% 1,000 M Anderson Water & Swr. System Rev. 5% 7/1/2034 1,033,620 5,500 M Spartanburg Wtrwks. Rev. 5% 6/1/2035 5,679,135 6,712,755 South Dakota.9% 1,500 M South Dakota State Hlth. & Edl. Fac. Auth. Rev. 5.125% 8/1/2028 1,587,990 Tennessee.5% 1,000 M Chattanooga-Hamilton Cnty. Hosp. Auth. Rev. 5% 10/1/2023 1,006,770 Texas8.9% 2,495 M Allen Indpt. School District GO 5% 2/15/2034 2,570,424 1,750 M Harris Cnty. Cultural Ed. Facs. Fin. Corp. Rev. 5.25% 10/1/2029 1,806,490 5,000 M Harris Cnty. Hlth. Facs. Thermal Util. Rev. 5% 11/15/2032 5,151,450 5,000 M Houston Utility Systems Rev. 5.25% 5/15/2020 5,448,400 1,250 M Parker Cnty. GO 5% 2/15/2029 1,316,350 16,293,114 Utah.6% 1,000 M Pleasant Grove City Wtr. Rev. 5.25% 12/1/2029 1,065,130 Washington2.8% 5,000 M Washington State Health Care Facs. Auth. Rev. 5.25% 10/1/2033 5,126,200 Total Value of Municipal Bonds (cost $169,010,475) 179,289,874 19 Portfolio of Investments (continued) TAX EXEMPT FUND II December 31, 2009 Principal Amount Security Value SHORT-TERM TAX EXEMPT INVESTMENTS3.4% Adjustable Rate Notes ** $2,500 M Valdez Alaska Marine Term. Rev. .18% $ 2,500,000 3,700 M Virginia Small Business Fing. Auth. Rev. .26% 3,700,000 Total Value of Short-Term Tax Exempt Investments (cost $6,200,000) 6,200,000 Total Value of Municipal Investments (cost $175,210,475) 101.2 % 185,489,874 Excess of Liabilities Over Other Assets (1.2 ) (2,149,408) Net Assets 100.0 % $183,340,466 * Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date. ** Interest rates are determined and reset periodically by the issuer and are the rates in effect at December 31, 2009. Summary of Abbreviations: COP Certificate of Participation GO General Obligation 20 See notes to financial statements Fund Expenses (unaudited) CALIFORNIA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,059.52 $5.24 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.12 $5.14 Expense Example  Class B Shares Actual $1,000.00 $1,056.75 $8.86 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.59 $8.69 * Expenses are equal to the annualized expense ratio of 1.01% for Class A shares and 1.71% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 21 Cumulative Performance Information CALIFORNIA TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors California Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors California Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 6.99%, 2.35% and 4.56%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 3.06%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 8.85%, 2.48% and 4.53%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.54%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 22 Portfolio of Investments CALIFORNIA TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS100.8% Certificates of Participation19.7% $ 500 M Castaic Lake Water Agency Water Sys. Impt. Proj. 7% 8/1/2012 $ 566,050 1,000 M El Dorado Irrigation District 6.25% 8/1/2029 1,080,080 750 M Los Angeles Real Property Prog. 5.3% 4/1/2022 763,980 1,000 M Mojave Water Agency 5.5% 6/1/2029 1,046,320 1,000 M Val Verde Unified School District 5% 3/1/2029 998,710 1,000 M West Contra Costa Healthcare 5.375% 7/1/2024 1,028,730 500 M Western Placer Unified School District 5.25% 8/1/2030 498,105 5,981,975 General Obligations38.5% 2,000 M Alhambra Unified School District 5.25% 8/1/2028 2,141,380 1,000 M Chico Unified School District 5% 8/1/2026 1,041,020 1,000 M College of the Sequoias 5.25% 8/1/2029 1,057,660 1,000 M Corona-Norco Unified School District 5.125% 8/1/2029 1,043,910 650 M Jefferson Unified High Sch. District (San Mateo Cnty.) 6.25% 2/1/2016 725,952 1,000 M Lake Tahoe Unified School District 5.375% 8/1/2029 1,053,930 750 M Natomas Unified School District 5.95% 9/1/2021 856,245 1,000 M Orchard School District 5% 8/1/2029 1,033,030 1,000 M San Bernardino Cmnty. College District 6.5% 8/1/2028 1,171,350 444 M Walnut Valley School District 7.2% 2/1/2016 500,845 1,000 M Yosemite Cmnty. College District 5% 8/1/2028 1,049,760 11,675,082 Health Care7.1% 1,000 M California Health Facs. Fin. Auth. Rev. 6.5% 10/1/2033 1,130,890 1,000 M California Statewide Cmntys. Dev. Auth. Rev. (St. Josephs) 5.125% 7/1/2024 1,005,820 2,136,710 Housing3.4% 1,000 M California Hsg. Fin. Agy. Rev. 5.2% 8/1/2028 1,023,400 Transportation3.5% 1,000 M San Francisco City & Cnty. Airport Rev. 5.25% 5/1/2025 1,070,220 23 Portfolio of Investments (continued) CALIFORNIA TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value Utilities6.2% $ 750 M South Gate Public Fing. Auth. Wtr. Rev. Series A 6% 10/1/2012 $ 795,570 1,000 M Tuolumne Wind Proj. Auth. 5.625% 1/1/2029 1,072,560 1,868,130 Other Revenue22.4% 1,000 M Long Beach Fing. Auth. Rev. 6% 11/1/2017 1,091,830 1,000 M Los Angeles Mun. Impt. Corp. Lease Rev. 5.5% 4/1/2028 1,078,050 1,105 M Palm Springs Fing. Auth. Lease Rev. Series A (Convention Ctr. Proj.) 5.25% 11/1/2020 1,174,295 1,000 M Rohnert Park Cmnty. Dev. Comm. Tax Alloc. Rev. 5.25% 8/1/2020 1,005,690 500 M Sacramento Area Flood Control Agency 5.5% 10/1/2028 556,835 1,000 M Sacramento Cnty. Airport Sys. Rev. 5.5% 7/1/2034 1,043,420 700 M San Mateo Joint Powers Auth. Lease Rev. 6.5% 7/1/2015 823,991 6,774,111 Total Value of Municipal Bonds (cost $28,847,400) 100.8 % 30,529,628 Excess of Liabilities Over Other Assets (.8 ) (234,954) Net Assets 100.0 % $30,294,674 24 See notes to financial statements Fund Expenses (unaudited) CONNECTICUT TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,057.98 $5.08 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.27 $4.99 Expense Example  Class B Shares Actual $1,000.00 $1,054.36 $8.70 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.74 $8.54 * Expenses are equal to the annualized expense ratio of .98% for Class A shares and 1.68% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009 and are based on the total value of investments. 25 Cumulative Performance Information CONNECTICUT TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Connecticut Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Connecticut Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 6.33%, 2.51% and 4.32%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.67%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 7.93%, 2.61% and 4.28%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.14%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 26 Portfolio of Investments CONNECTICUT TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS99.7% Education27.4% Connecticut St. Hlth. & Educ. Facs. Auth. Revenue: $1,000 M Loomis Chafee School 5% 7/1/2030 $ 1,034,990 Quinnipiac University: 1,000 M 5% 7/1/2025 1,045,780 1,000 M 5.75% 7/1/2033 1,090,430 1,000 M Renbrook School 5% 7/1/2030 1,019,410 1,000 M Salisbury School 5% 7/1/2028 1,065,520 1,235 M Trinity College Series H 5% 7/1/2019 1,334,418 1,000 M Westminster School 5% 7/1/2037 1,020,050 1,000 M Yale University 4.85% 7/1/2037 1,047,410 University of Connecticut: 600 M Student Fees Rev. 5.25% 11/15/2021 632,160 1,000 M University Rev. 4.75% 2/15/2029 1,052,510 10,342,678 General Obligations23.4% 1,000 M Bridgeport 5% 12/1/2023 1,062,980 690 M Connecticut State Series E 6% 3/15/2012 766,086 1,000 M Glastonbury 5% 6/15/2021 1,098,000 1,000 M Hartford 5% 8/15/2028 1,064,370 New Britain: 630 M 6% 3/1/2012 663,485 1,000 M 4.75% 4/1/2028 1,140,530 2,300 M New Haven 5% 3/1/2026 2,447,683 580 M Stratford 5% 12/15/2023 615,745 8,858,879 Health Care13.9% Connecticut State Hlth. & Educ. Facs. Auth. Revenue: 260 M Bridgeport Hospital 6.5% 7/1/2012 260,655 Child Care Facilities Program: 400 M 5.5% 7/1/2019 403,228 1,000 M 6% 7/1/2038 1,086,590 1,250 M Childrens Medical Center Series B 5% 7/1/2021 1,228,038 205 M Village Families & Children Series A 5% 7/1/2017 207,398 1,000 M William W. Backus Hospital 5% 7/1/2025 1,037,140 500\ M Yale-New Haven Hospital 5% 7/1/2026 510,845 27 Portfolio of Investments (continued) CONNECTICUT TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value Health Care (continued) $ 500 M Puerto Rico Indl. Tourist Educ. Med. & Env. Cntl. Facs. 6.25% 7/1/2016 $ 500,880 5,234,774 Housing10.7% Connecticut State Housing Finance Authority: 500 M Group Home Mtg. 5.85% 6/15/2030 506,585 Housing Mtg. Finance Program: 500 M 6.25% 11/15/2025 566,130 1,000 M 5.75% 11/15/2028 1,097,530 1,750 M Next Steps 7, 5% 6/15/2024 1,882,965 4,053,210 Transportation6.4% Connecticut State Special Tax Obligation Revenue: 250 M Fuel Tax & Transit Rev. 6.125% 9/1/2012 268,795 Transportation Infrastructure: 1,000 M 5% 11/1/2025 1,078,530 1,000 M 5% 8/1/2027 1,060,790 2,408,115 Utilities9.6% 1,000 M Greater New Haven Wtr. Poll. Ctl. Auth. 5% 8/15/2035 1,008,550 Puerto Rico Commonwealth Aqueduct & Swr. Auth. Revenue: 1,000 M 5% 7/1/2025 1,040,010 500 M 5% 7/1/2028 512,525 1,000 M South Central Connecticut Regl. Wtr. Auth. Rev. 5.25% 8/1/2029 1,069,630 3,630,715 Other Revenue8.3% 1,000 M Capital City Econ. Dev. Auth. Pkg. & Energy Fee Rev. 5.75% 6/15/2034 1,084,890 500 M Puerto Rico Pub. Bldgs. Auth. Rev. 6% 7/1/2028 513,040 1,500 M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,555,845 3,153,775 Total Value of Municipal Bonds (cost $35,827,309) 99.7 % 37,682,146 Other Assets, Less Liabilities .3 103,917 Net Assets 100.0 % $37,786,063 28 See notes to financial statements Fund Expenses (unaudited) MASSACHUSETTS TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,055.27 $5.08 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.27 $4.99 Expense Example  Class B Shares Actual $1,000.00 $1,051.62 $8.69 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.74 $8.54 * Expenses are equal to the annualized expense ratio of .98% for Class A shares and 1.68% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 29 Cumulative Performance Information MASSACHUSETTS TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Massachusetts Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Massachusetts Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 6.34%, 2.09% and 4.23%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 3.02%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 8.08%, 2.22% and 4.20%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.51%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 30 Portfolio of Investments MASSACHUSETTS TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS101.6% Education26.6% $1,000 M Massachusetts Edl. Fing. Auth. Ed. Ln. Rev. 6% 1/1/2028 $ 1,070,630 Massachusetts State Dev. Fin. Agy. Revenue: 1,000 M Boston College 5% 7/1/2038 1,028,320 Boston University: 400 M 5% 10/1/2029 407,076 750 M 5.6% 10/1/2035 787,282 Massachusetts State Hlth. & Educ. Facs. Auth. Revenue: 1,000 M Harvard University 5.5% 11/15/2036 1,118,580 1,000 M Lesley University 5% 7/1/2029 1,040,660 University of Massachusetts Bldg. Auth. Revenue: 800 M 6.875% 5/1/2014 940,880 500 M 5% 5/1/2034 510,440 6,903,868 General Obligations18.0% Massachusetts State: 1,000 M 5.5% 8/1/2030 1,198,000 500 M .758% 5/1/2037* 367,750 1,000 M Quaboag Regional School District 5.5% 6/1/2017 1,029,040 1,000 M Revere Mun. Purpose Loan 5% 4/1/2033 1,032,840 1,000 M Worcester 5.5% 8/15/2017 1,046,930 4,674,560 Health Care17.0% Massachusetts State Hlth. & Educ. Facs. Auth. Revenue: 1,000 M Caregroup 5.375% 2/1/2027 1,005,750 1,000 M Childrens Hospital 5.25% 12/1/2039 1,020,880 1,000 M Harvard Pilgrim Health Care 5.25% 7/1/2013 1,007,050 360 M Massachusetts General Hospital Series F 6.25% 7/1/2012 377,273 1,000 M Partners Healthcare System 5% 7/1/2034 (when-issued) 1,003,000 4,413,953 Housing8.0% Massachusetts State Hsg. Fin. Agy. Revenue: 1,000 M 5.8% 12/1/2028 1,058,490 1,000 M 5.35% 12/1/2033 1,023,070 2,081,560 31 Portfolio of Investments (continued) MASSACHUSETTS TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value Transportation8.6% Massachusetts Bay Trans. Authority: $1,000 M Assessment Revenue 5% 7/1/2028 $ 1,089,130 1,000 M Sales Tax Revenue 5% 7/1/2031 1,130,870 2,220,000 Utilities15.2% 695 M Boston Water & Sewer Commission Rev. 5.75% 11/1/2013 762,554 1,000 M Holyoke Gas & Electric Dept. Rev. 5.375% 12/1/2018 1,028,690 1,000 M Puerto Rico Elec. Pwr. Auth. Rev. 5.25% 7/1/2029 1,013,450 1,000 M Springfield Water & Sewer Commn. Rev. 5.75% 10/15/2025 1,128,700 3,933,394 Other Revenue8.2% 1,000 M Massachusetts State Dev. Fin. Agy. Rev. 5.75% 9/1/2025 1,092,570 1,000 M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,037,230 2,129,800 Total Value of Municipal Bonds (cost $24,936,415) 101.6 % 26,357,135 Excess of Liabilities Over Other Assets (1.6 ) (404,175) Net Assets 100.0 % $25,952,960 * Interest rate is determined and reset quarterly by the issuer and is the rate in effect at December 31, 2009. 32 See notes to financial statements Fund Expenses (unaudited) MICHIGAN TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,057.81 $5.19 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.17 $5.09 Expense Example  Class B Shares Actual $1,000.00 $1,054.19 $8.80 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.64 $8.64 * Expenses are equal to the annualized expense ratio of 1.00% for Class A shares and 1.70% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 33 Cumulative Performance Information MICHIGAN TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Michigan Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Michigan Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 4.01%, 2.13% and 4.08%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.88%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 5.62%, 2.26% and 4.03%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.35%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 34 Portfolio of Investments MICHIGAN TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS98.5% Education3.8% $1,000 M Ferris State University Revenue 5% 10/1/2028 $ 1,052,020 General Obligations36.6% 1,000 M Allendale Public Sch. Dist. Series A 5.25% 5/1/2024 1,071,690 1,000 M Bay City School District Bldg. & Site 5% 5/1/2025 1,046,120 1,000 M Eaton Rapids Public Schools 5.25% 5/1/2022 1,073,530 1,000 M Genesee County Sewer Disp. Sys. 5% 11/1/2025 1,066,230 660 M Gull Lake Community School District Zero Coupon 5/1/2013 572,979 1,000 M Jenison Public School District 5.5% 5/1/2018 1,072,420 1,000 M Michigan State Series A 5% 11/1/2022 1,062,500 1,000 M Montrose Township School District 6.2% 5/1/2017 1,170,780 1,000 M Troy City School District 5% 5/1/2026 1,053,120 1,000 M Wayne Charter County Capital Improvement 5% 2/1/2030 1,038,340 10,227,709 Health Care12.1% 1,000 M Kalamazoo Hosp. Fin. Auth. Rev. (Bronson Hosp.) 5% 5/15/2026 1,019,130 Michigan State Hospital Fin. Auth. Revenue: 250 M Henry Ford Health 5.75% 11/15/2039 244,742 1,000 M Trinity Health 6.25% 12/1/2028 1,101,080 1,000 M Saginaw Hospital Fin. Auth. (Covenant Med. Ctr.) 5.625% 7/1/2013 1,007,190 3,372,142 Housing3.7% 1,000 M Michigan St. Hsg. Dev. Auth. Rental Hsg. Rev. 5.5% 10/1/2028 1,043,790 Transportation3.8% 1,000 M Michigan State Grant Anticipation Rev. 5.25% 9/15/2024 1,069,130 Utilities34.7% 1,000 M Detroit Sewer Disposal Revenue 7.5% 7/1/2033 1,188,900 Detroit Water Supply System Revenue: 1,275 M 6.5% 7/1/2015 1,453,921 1,000 M 5.5% 7/1/2027 1,066,350 1,000 M Grand Rapids Water Supply 5% 1/1/2029 1,050,260 1,000 M Michigan Municipal Bond Auth. Revenue 5% 10/1/2029 1,065,870 Michigan State Strategic Fund (Detroit Edison Co.): 1,000 M 6.95% 5/1/2011 1,064,520 1,000 M 7% 5/1/2021 1,182,790 35 Portfolio of Investments (continued) MICHIGAN TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value Utilities (continued) $ 500 M Monroe County Economic Dev. Corp. (Detroit Edison Co.) 6.95% 9/1/2022 $ 581,410 1,000 M Wyandotte Electric Rev. 5.25% 10/1/2028 1,056,170 9,710,191 Other Revenue3.8% 1,000 M Michigan St. Building Auth. Revenue 5.25% 10/15/2025 1,058,130 Total Value of Municipal Bonds (cost $25,847,297) 98.5 % 27,533,112 Other Assets, Less Liabilities 1.5 431,909 Net Assets 100.0 % $27,965,021 36 See notes to financial statements Fund Expenses (unaudited) MINNESOTA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,045.96 $5.36 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.97 $5.30 Expense Example  Class B Shares Actual $1,000.00 $1,041.61 $8.95 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.44 $8.84 * Expenses are equal to the annualized expense ratio of 1.04% for Class A shares and 1.74% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 37 Cumulative Performance Information MINNESOTA TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Minnesota Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Minnesota Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes . * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 3.77%, 2.33% and 4.20%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.14%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 5.26%, 2.42% and 4.17%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 1.56%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 38 Portfolio of Investments MINNESOTA TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS98.6% Certificates of Participation1.2% $ 250 M Minnetonka Indpt. Sch. Dist. #276, 5% 3/1/2029 $ 261,970 Education9.4% Minnesota State Higher Ed. Facs. Auth. Revenue: 500 M Carleton College 5% 1/1/2028 531,130 University of St. Thomas: 500 M 5.25% 4/1/2039 509,280 500 M 5% 10/1/2039 500,190 400 M University of Minnesota 5.75% 7/1/2017 470,920 2,011,520 General Obligations42.3% 500 M Crow Wing County Jail Series B 5% 2/1/2021 529,025 500 M Dakota Cnty. Cmnty. Dev. Agy. 5% 1/1/2026 533,460 200 M Delano Ind. School District #879, 5.6% 2/1/2015 209,760 Eagan Recreational Facilities Series A: 450 M 5% 2/1/2015 486,054 250 M 5% 2/1/2016 270,030 700 M Fairmont Ind. Sch. Dist. #2752, 5% 2/1/2026 775,047 500 M Fergus Falls Ind. Sch. Dist. #544, 5% 1/1/2024 552,125 500 M Hennepin County Series D 5% 12/1/2025 549,475 1,000 M Kasson & Mantorville Ind. Sch. Dist. #204, 5% 2/1/2024 1,090,770 260 M Mahtomedi Ind. School District #832, 5% 2/1/2017 280,831 1,000 M Minneapolis Special School District #1, 5% 2/1/2020 1,073,750 500 M Minnesota State 5% 6/1/2022 565,935 250 M Minnesota State Highway 5% 8/1/2026 275,392 750 M New Brighton Series A 5% 2/1/2032 790,875 500 M Scott County 5% 12/1/2023 549,895 500 M St. Louis County 5% 12/1/2023 552,800 9,085,224 Health Care16.9% Minneapolis Health Care Sys. Rev. (Fairview Health Services): 500 M 5.5% 5/15/2017 520,645 500 M 6.5% 11/15/2038 558,495 750 M Minnesota Agriculture & Econ. Dev. Brd. Rev. Essentia Hlth. 5% 2/15/2037 763,995 39 Portfolio of Investments (continued) MINNESOTA TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value Health Care (continued) St. Cloud Health Care Revenue: $ 500 M Centracare Hlth. Sys. Proj. 5.375% 5/1/2031 $ 518,345 500 M St. Cloud Hospital 5.8% 5/1/2016 511,525 750 M St. Paul Hsg. & Redev. Auth. (Allina Health Sys.) 5.25% 11/15/2029 752,243 3,625,248 Housing6.7% Minnesota State Housing Finance Agency: 250 M Multi-Family Hsg. 5.05% 7/1/2034 251,312 745 M Single-Family Hsg. Rev. 5.9% 7/1/2028 777,087 400 M Minnetonka Multi-Family Housing Rev. (Cedar Hills Proj.) 5.9% 10/20/2019 407,852 1,436,251 Transportation2.3% 500 M Minneapolis & St. Paul Met. Arpts. Comm. Arprt. Rev. 5% 1/1/2028 504,985 Utilities11.3% Northern Minnesota Municipal Pwr. Agy. Elec. Sys. Revenue: 500 M 5% 1/1/2021 537,845 500 M 5% 1/1/2026 524,170 500 M Southern Minnesota Municipal Pwr. Agy. Supply Sys. Rev. 5.25% 1/1/2030 527,125 Western Minnesota Municipal Power Agency: 325 M 5.5% 1/1/2011 326,294 500 M 5.5% 1/1/2015 520,850 2,436,284 Other Revenue8.5% 700 M Blue Earth Cnty. Econ. Dev. Lease Rev. 5% 12/1/2027 731,605 1,000 M Minnesota State 911 Rev. 5% 6/1/2024 1,084,370 1,815,975 Total Value of Municipal Bonds (cost $20,035,506) 98.6 % $21,177,457 Other Assets, Less Liabilities 1.4 308,968 Net Assets 100.0 % $21,486,425 40 See notes to financial statements Fund Expenses (unaudited) NEW JERSEY TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,059.46 $4.98 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.37 $4.89 Expense Example  Class B Shares Actual $1,000.00 $1,055.83 $8.60 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.84 $8.44 * Expenses are equal to the annualized expense ratio of .96% for Class A shares and 1.66% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 41 Cumulative Performance Information NEW JERSEY TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors New Jersey Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors New Jersey Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 6.11%, 2.66% and 4.32%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.84%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 7.87%, 2.79% and 4.29%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.32%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 42 Portfolio of Investments NEW JERSEY TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS98.2% Certificates of Participation3.8% New Jersey State Equip. Lease Purchase Revenue: $1,000 M 5.25% 6/15/2027 $ 1,043,900 1,000 M 5.25% 6/15/2028 1,038,480 2,082,380 Education13.9% New Jersey Economic Dev. Auth. Revenue: 1,000 M 5.5% 9/1/2025 1,172,410 1,000 M 5.5% 12/15/2029 1,087,540 New Jersey Educational Facilities Auth. Revenue: 1,000 M College of New Jersey 5% 7/1/2035 1,032,140 1,000 M New Jersey City Univ. Series E 5% 7/1/2028 1,047,220 Rowan University: 1,000M M 5% 7/1/2025 1,081,570 1,000 M 5% 7/1/2026 1,078,180 1,000 M New Jersey State Higher Education Assistance Auth. Loan Rev. 5.625% 6/1/2030 1,054,890 7,553,950 General Obligations9.8% 1,750 M Atlantic City Board of Education 6.1% 12/1/2015 2,124,815 1,000 M Bayonne 5.25% 7/1/2027 1,071,040 1,000 M Jersey City 5% 1/15/2026 1,080,730 1,000 M Puerto Rico Commonwealth 6% 7/1/2028 1,034,270 5,310,855 Health Care15.2% New Jersey State Health Care Facs. Fing. Authority Revenue: 1,500 M General Hospital Center at Passaic 6% 7/1/2014 1,714,245 2,000 M Hackensack Univ. Med. Ctr. 5.25% 1/1/2031 2,072,640 Hospital Asset Transformation Program: 1,000 M 5% 10/1/2028 1,035,040 1,000 M 5.75% 10/1/2031 1,074,000 1,000 M Meridian Health System Oblig. Group 5.625% 7/1/2014 1,012,000 300 M Riverview Medical Center 6.25% 7/1/2011 325,392 1,000 M Virtua Health 5.5% 7/1/2038 1,039,750 8,273,067 43 Portfolio of Investments (continued) NEW JERSEY TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value Housing10.9% New Jersey State Hsg. & Mtg. Fin. Agy. Revenue: $2,485 M Mtg. Rev. 6.375% 10/1/2028 $ 2,746,223 895 M Multi-Family Hsg. 6.05% 11/1/2017 897,998 2,000 M Newark Hsg. Auth. Rev. (South Ward Police Facility) 6.75% 12/1/2038 2,259,240 5,903,461 Transportation9.8% 1,000 M Delaware River Port Auth. PA & NJ Rev. 5.75% 1/1/2022 1,003,600 New Jersey St. Trans. Tr. Fd. Auth. Trans. Sys. Revenue: 1,000 M 5.5% 12/15/2020 1,137,980 1,000 M 5.5% 12/15/2038 1,076,070 1,000 M New Jersey St. Turnpike Auth. Rev. 5% 1/1/2031 1,039,090 1,000 M Port Authority of New York & New Jersey 5% 10/15/2035 1,056,200 5,312,940 Utilities2.3% 1,250 M Passaic Valley Sewer Comm. Series E 5.625% 12/1/2018 1,262,600 Other Revenue32.5% 2,500 M Atlantic County Impt. Auth. Lux. Tax (Convention Ctr.) 7.4% 7/1/2016 3,023,675 1,000 M Cape May County Bridge Commission 5% 6/1/2032 1,042,200 1,665 M Cape May County Indl. Poll. Cntl. Fin. Auth. 6.8% 3/1/2021 2,017,897 1,500 M Cumberland County Impt. Auth. Rev. 5.125% 1/1/2025 1,627,875 1,000 M Essex County Impt. Auth. Rev. 5.5% 10/1/2027 1,151,910 1,000 M Garden St. Preservation Tr. Open Space & Farmland 5.75% 11/1/2028 1,276,220 1,000 M Hudson County Impt. Auth. Lease Rev. 5% 4/1/2027 1,070,780 1,000 M Hudson County Impt. Auth. Pkg. Rev. 5.125% 1/1/2034 1,058,740 1,000 M Middlesex County Impt. Auth. Lease Rev. 5% 12/15/2025 1,108,770 1,000 M New Jersey Environmental Infrastructure Tr. Rev. 5% 9/1/2027 1,106,130 2,000 M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 2,074,460 1,000 M Salem County Impt. Auth. Rev. 5.25% 8/15/2032 1,064,340 17,622,997 Total Value of Municipal Bonds (cost $49,350,431) 98.2 % 53,322,250 Other Assets, Less Liabilities 1.8 996,263 Net Assets 100.0 % $54,318,513 44 See notes to financial statements Fund Expenses (unaudited) NEW YORK TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,057.64 $4.82 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.52 $4.74 Expense Example  Class B Shares Actual $1,000.00 $1,053.91 $8.44 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.99 $8.29 * Expenses are equal to the annualized expense ratio of .93% for Class A shares and 1.63% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 45 Cumulative Performance Information NEW YORK TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors New York Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors New York Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 5.04%, 2.35% and 4.34%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.99%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 6.66%, 2.47% and 4.31%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.47%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 46 Portfolio of Investments NEW YORK TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS98.4% Education25.6% $ 500 M Albany Indl. Dev. Agy. Civic Fac. Rev. 5.5% 5/1/2032 $ 530,685 New York State Dormitory Authority Revenue: Barnard College: 1,000 M 5% 7/1/2024 1,051,010 2,000 M 5% 7/1/2025 2,092,860 City University: 3,955 M 5.75% 7/1/2013 4,231,416 3,000 M 6% 7/1/2020 3,496,620 2,350 M Colgate University 6% 7/1/2021 2,782,494 2,000 M Cornell University 5% 7/1/2029 2,179,060 1,000 M Master Boces Program 5% 8/15/2028 1,043,420 New York University: 1,610 M 6% 7/1/2018 1,897,900 2,000 M 5% 7/1/2034 2,067,240 Personal Income Tax Revenue: 2,500 M 5% 3/15/2026 2,724,975 3,000 M 5.75% 3/15/2036 3,351,780 1,200 M Pratt Institute 5% 7/1/2034 1,230,108 School Districts Financing Program: 1,000 M Albany 5% 10/1/2031 1,043,860 3,400 M Croton Hudson 5.625% 10/1/2029 3,690,564 1,000 M Williamsville 5.25% 4/1/2021 1,034,900 Special Act School Districts Program: 1,375 M 6% 7/1/2012 1,394,181 1,460 M 6% 7/1/2013 1,480,367 1,500 M State University 5.25% 5/15/2021 1,685,235 39,008,675 General Obligations15.8% Buffalo: School District Series B: 1,000 M 5.375% 11/15/2016 1,057,080 2,000 M 5.375% 11/15/2017 2,101,040 2,620 M 5.375% 11/15/2019 2,734,782 1,000 M School District Series D 5.5% 12/15/2015 1,049,590 1,000 M Monroe County 5% 6/1/2029 1,029,480 4,465 M Nassau County 5% 10/1/2029 4,788,713 2,000 M New York City Series E 5.75% 8/1/2018 2,105,500 1,540 M Niagara Falls Public Improvement 7.5% 3/1/2015 1,864,139 1,395 M North Syracuse Central School Dist. Series A 5% 6/15/2018 1,502,485 47 Portfolio of Investments (continued) NEW YORK TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value General Obligations (continued) $1,000 M Puerto Rico Commonwealth 5.25% 7/1/2030 $ 1,029,920 1,000 M Red Hook Central School Dist. 5.125% 6/15/2017 1,087,570 Yonkers Series A: 1,000 M 5.125% 7/1/2016 1,025,910 1,110 M 5.25% 7/1/2017 1,135,430 1,480 M 5.25% 7/1/2018 1,505,826 24,017,465 Health Care3.2% New York State Dormitory Authority Revenue: 1,000 M Mental Health Services 5% 2/15/2033 1,036,010 2,000 M New York-Presbyterian Hospital 5.25% 2/15/2024 2,095,680 500 M NYSARC 6% 7/1/2036 522,825 1,220 M United Cerebral Palsy 5.125% 7/1/2021 1,233,225 4,887,740 Housing4.5% 1,000 M New York City Hsg. Dev. Corp. Cap. Funding Prog. 5% 7/1/2025 1,036,940 1,160 M New York State Hsg. Fin. Agy. Rev. 6.05% 5/1/2011 1,165,046 New York State Mtg. Agy. Mtg. Revenue: 1,750 M 5.5% 10/1/2028 1,841,910 2,500 M 6.5% 10/1/2028 2,780,125 6,824,021 Transportation18.0% Metropolitan Transit Authority of New York: 1,000 M Dedicated Tax Rev. 5% 11/15/2031 1,035,200 5,000 M Highway Rev. Tolls 5.25% 11/15/2022 5,303,500 2,500 M Transit Rev. 5% 11/15/2020 2,604,175 New York State Thruway Authority: 5,000 M General Revenue 5% 1/1/2026 5,232,100 3,110 M Highway & Bridge Tr. Fd. Auth. 5% 4/1/2027 3,308,358 5,000 M Port Authority of New York & New Jersey 5% 8/15/2029 5,322,100 4,395 M Triborough Bridge & Tunnel Auth. Series Y 6% 1/1/2012 4,636,110 27,441,543 48 Principal Amount Security Value Utilities14.9% $5,000 M Long Island Power Auth. Elec. Rev. 5.5% 5/1/2033 $ 5,451,350 3,000 M Nassau Cnty. Swr. & Storm Wtr. Fin. Auth. 5.375% 11/1/2028 3,337,290 New York City Municipal Water Fin. Auth. Revenue: 2,750 M 6% 6/15/2021 3,390,695 1,750 M 4.75% 6/15/2030 1,786,312 1,000 M 5% 6/15/2035 1,043,620 5,000 M Suffolk County Water Auth. Rev. 6% 6/1/2017 5,983,650 1,500 M Upper Mohawk Valley Regl. Fin. Auth. 6.25% 4/1/2029 1,714,665 22,707,582 Other Revenue16.4% 5,000 M Erie Cnty. Indl. Dev. Agy. 5.75% 5/1/2026 5,497,700 5,000 M JPMorgan Chase Putters 7.367% 12/15/2024* 5,824,600 New York City Indl. Dev. Agy. Revenue: 1,250 M Queens Baseball Stadium Pilot 6.125% 1/1/2029 1,408,625 1,000 M Yankee Stadium Pilot 7% 3/1/2049 1,152,780 New York State Dorm. Auth. Revenue: 5,520 M Albany Public Library 5% 7/1/2030 5,523,422 2,500 M Court Facs. Lease 5.5% 5/15/2027 2,767,000 610 M Judicial Facs. Lease 7.375% 7/1/2016 732,537 2,000 M New York State Urban Corp. Dev. Corp. Rev. Personal Income Tax 5% 12/15/2027 2,156,280 25,062,944 Total Value of Municipal Bonds (cost $139,317,890) 98.4 % 149,949,970 Other Assets, Less Liabilities 1.6 2,373,036 Net Assets 100.0 % $152,323,006 * Inverse floating rate security (see Note 1F). Interest rate is determined and reset periodically and is the rate in effect at December 31, 2009. See notes to financial statements 49 Fund Expenses (unaudited) NORTH CAROLINA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,065.02 $5.20 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.17 $5.09 Expense Example  Class B Shares Actual $1,000.00 $1,062.02 $8.84 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.64 $8.64 * Expenses are equal to the annualized expense ratio of 1.00% for Class A shares and 1.70% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 50 Cumulative Performance Information NORTH CAROLINA TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors North Carolina Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors North Carolina Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 5.79%, 2.67% and 4.60%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.96%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 7.48%, 2.79% and 4.57%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.44%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 51 Portfolio of Investments NORTH CAROLINA TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS97.8% Certificates of Participation29.3% Cabarrus County: $1,000 M 5.25% 6/1/2027 $ 1,067,910 1,000 M 5% 1/1/2029 1,038,920 400 M Carteret County 5.625% 6/1/2020 410,568 1,000 M Charlotte 5% 6/1/2029 1,062,460 1,000 M Durham County 5% 6/1/2027 1,069,690 Harnett County: 500 M 5.125% 12/1/2023 525,070 500 M 5% 6/1/2027 530,030 1,000 M Monroe 5.5% 3/1/2034 1,046,060 1,000 M Salisbury 5.625% 3/1/2026 1,100,240 7,850,948 Education4.0% 1,000 M University of North Carolina Sys. Pool Rev. 5% 10/1/2025 1,080,060 General Obligations5.1% 220 M Laurinburg Sanitation Swr. 5.3% 6/1/2012 224,110 1,000 M Lincoln County 5.5% 6/1/2027 1,134,930 1,359,040 Health Care15.5% 1,000 M Charlotte-Mecklenburg Hosp. Auth. 5.25% 1/15/2034 1,024,560 1,000 M Nash Health Care Sys. Rev. 5.5% 11/1/2026 1,050,580 1,000 M New Hanover Regional Medical Center 5% 10/1/2027 1,029,490 1,000 M North Carolina Medical Care Community Health Care Facility Rev. Wakemed 5.625% 6/1/2027 1,045,380 4,150,010 Transportation8.0% 1,000 M Charlotte Airport Rev. Series A 5.25% 7/1/2023 1,074,870 1,000 M North Carolina Tpk. Auth. Rev. 5.375% 1/1/2026 1,073,350 2,148,220 Utilities26.0% 1,000 M Brunswick County Enterprise Sys. Rev. 5.25% 4/1/2022 1,088,190 1,000 M Cape Fear Pub. Util. Water & Sewer Sys. Rev. 5% 8/1/2035 1,051,600 1,000 M Concord Utilities Sys. Rev. 5% 12/1/2027 1,068,930 52 Principal Amount Security Value Utilities (continued) $1,000 M North Carolina Eastern Municipal Power Agency Rev. 6% 1/1/2019 $ 1,112,120 1,000 M Oak Island Enterprise Sys. Wastewater Rev. 6% 6/1/2034 1,082,920 500 M Puerto Rico Aqueduct & Sewer Auth. Rev. 5% 7/1/2028 512,525 1,000 M Winston-Salem Water & Sewer Sys. Rev. 5% 6/1/2039 1,058,860 6,975,145 Other Revenue9.9% 1,000 M North Carolina St. Cap. Impt. 5% 5/1/2028 1,097,210 500 M Pitt County Ltd. Obligation Rev. 5% 4/1/2034 506,365 1,000 M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,037,230 2,640,805 Total Value of Municipal Bonds (cost $24,594,950) 97.8 % 26,204,228 Other Assets, Less Liabilities 2.2 592,806 Net Assets 100.0 % $26,797,034 See notes to financial statements 53 Fund Expenses (unaudited) OHIO TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,049.55 $5.11 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.22 $5.04 Expense Example  Class B Shares Actual $1,000.00 $1,046.05 $8.72 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.69 $8.59 * Expenses are equal to the annualized expense ratio of .99% for Class A shares and 1.69% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 54 Cumulative Performance Information OHIO TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Ohio Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Ohio Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 3.91%, 2.37% and 4.33%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 3.24%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 5.51%, 2.50% and 4.30%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.76%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 55 Portfolio of Investments OHIO TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS99.3% Education13.1% $1,000 M Cincinnati State Tech. & Cmnty. College Gen. Receipts 5.25% 10/1/2020 $ 1,024,500 1,000 M Cuyahoga Cmnty. College Dist. Gen. Receipts 5% 12/1/2022 1,024,950 1,000 M Youngstown State University General Receipts 5.25% 12/15/2029 1,050,930 3,100,380 General Obligations50.0% 1,000 M Adams County Valley Local School District 7% 12/1/2015 1,151,850 500 M Avon Local School District 6.5% 12/1/2015 598,405 1,000 M Beavercreek County School District 5% 12/1/2029 1,064,060 1,000 M Beavercreek Local School District 6.6% 12/1/2015 1,173,380 1,000 M Cleveland Municipal School District 5.25% 12/1/2023 1,057,250 1,000 M Franklin County 5% 12/1/2031 1,071,110 1,000 M Greene County 5.25% 12/1/2030 1,059,700 655 M Jefferson County Jail Construction 5.75% 12/1/2019 716,321 1,000 M Ohio State Series A 5.375% 9/1/2028 1,108,530 Richland County Correctional Facs. Improvement: 400 M 6% 12/1/2028 451,168 250 M 6.125% 12/1/2033 276,847 1,000 M St. Marys City School District 5% 12/1/2025 1,062,820 1,000 M Wapakoneta City School District 5% 12/1/2025 1,073,130 11,864,571 Health Care18.2% 1,000 M Franklin County Hosp. Rev. 5% 11/1/2034 998,520 250 M Lorain County Hosp. Rev. (Catholic Healthcare Partners) 5.5% 9/1/2011 250,765 1,000 M Montgomery County Rev. 5.5% 5/1/2034 1,039,880 1,000 M Ohio State Higher Edl. Fac. Rev. (Cleveland Clinic) 5.25% 1/1/2033 1,022,940 1,000 M Ross County Hosp. Rev. (Adena Heath Systems) 5.25% 12/1/2038 1,007,030 4,319,135 Housing8.9% Ohio State Hsg. Fin. Agy. Residential Mtg. Revenue: 1,000 M 6.125% 9/1/2028 1,091,610 1,000 M 5.45% 9/1/2033 1,029,120 2,120,730 56 Principal Amount Security Value Utilities4.4% $ 500 M American Mun. Pwr. Rev. (Prairie St. Energy Campus) 5.375% 2/15/2028 $ 532,795 500 M Mahoning Valley Sanitary District Water Rev. 5.75% 11/15/2018 506,760 1,039,555 Other Revenue4.7% 1,000 M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,037,230 100 M Virgin Islands Pub. Fin. Auth. Rev. 5% 10/1/2039 89,363 1,126,593 Total Value of Municipal Bonds (cost $22,181,003) 99.3 % 23,570,964 Other Assets, Less Liabilities .7 170,221 Net Assets 100.0 % $23,741,185 See notes to financial statements 57 Fund Expenses (unaudited) OREGON TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,055.56 $5.08 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.27 $4.99 Expense Example  Class B Shares Actual $1,000.00 $1,051.97 $8.69 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.74 $8.54 * Expenses are equal to the annualized expense ratio of .98% for Class A shares and 1.68% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 58 Cumulative Performance Information OREGON TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Oregon Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Oregon Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 6.32%, 2.65% and 4.33%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.73%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 8.07%, 2.77% and 4.29%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.20%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 59 Portfolio of Investments OREGON TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS99.4% Certificates of Participation6.5% Oregon State Dept. of Administrative Services: $ 500 M 5.25% 5/1/2017 $ 532,685 1,000 M 5% 5/1/2026 1,068,760 1,000 M 5% 11/1/2030 1,022,770 2,624,215 General Obligations52.9% Beaverton School District #48J: 750 M 5% 6/1/2031 807,428 1,500 M 5.125% 6/1/2036 1,602,975 1,000 M Chemeketa Community College Dist. 5% 6/15/2025 1,098,200 1,000 M Clackamas Community College Dist. 5% 5/1/2024 1,068,850 1,000 M Clackamas County School Dist. #7J, 5.25% 6/1/2021 1,186,940 500 M Clackamas & Washington Cntys. Sch. Dist. #3, 5% 6/15/2032 534,765 1,000 M Deschutes & Jefferson Cntys. School Dist. #2J, 6% 6/15/2030 1,154,290 1,055 M Gresham 5.375% 6/1/2017 1,153,716 Jackson County School District #549C: 1,000 M 5% 12/15/2027 1,085,640 1,000 M 5% 6/15/2030 1,052,790 635 M Jefferson County School District #509J, 5.25% 6/15/2019 686,448 245 M La Grande 5.625% 6/1/2011 250,083 1,000 M Linn Cnty School Dist. #55, 5.5% 6/15/2027 1,201,190 1,225 M Newport Zero Coupon 6/1/2029 470,449 1,000 M Oregon State Board of Higher Education Series A 5% 8/1/2029 1,053,400 1,000 M Polk Marion & Benton Cntys. School District #13J, 5% 6/15/2027 1,081,340 500 M Redmond Terminal Expansion Project 5% 6/1/2034 493,040 1,000 M Salem 5% 6/1/2028 1,075,350 1,500 M Tillamook & Yamhill Counties School District #101, 5% 6/15/2025 1,604,685 1,000 M Washington County GO 5% 7/1/2044 1,022,780 600 M Washington and Clackamas Counties School District #23 (Tigard) 5.25% 6/1/2016 699,648 1,000 M Yamhill County School Dist #40, 5% 6/15/2023 1,074,970 21,458,977 60 Principal Amount Security Value Health Care5.0% $1,000 M Deschutes County Hosp. Facs. Rev. 5.375% 1/1/2035 $ 1,019,200 Oregon State Facs. Auth. Revenue: 500 M Legacy Health 5% 3/15/2030 (when-issued) 498,700 500 M Peacehealth 5% 11/1/2039 497,660 2,015,560 Housing2.5% 975 M Oregon State Hsg. & Cmnty. Svcs. Dept. Mtg. Rev. 5.35% 7/1/2030 1,007,009 Transportation6.4% 1,000 M Oregon State Department Trans. Hwy. User Tax Rev. 5% 11/15/2028 1,076,010 1,000 M Port Portland Airport Rev. 5% 7/1/2029 1,046,500 500 M Redmond Airport Rev. 6% 6/1/2034 495,540 2,618,050 Utilities14.8% 750 M Lane Cnty. Met. Wastewater 5.25% 11/1/2028 806,430 Portland Sewer System Revenue: 1,000 M 4.75% 6/15/2025 1,062,190 1,000 M 5% 6/15/2027 1,064,280 1,000 M Puerto Rico Commonwealth Aqueduct & Swr. Auth. Rev. 5% 7/1/2028 1,025,050 1,000 M Puerto Rico Elec. Power Auth. Rev. 5.25% 7/1/2029 1,013,450 1,000 M Sunrise Water Authority Water Rev. 5.25% 3/1/2024 1,040,700 6,012,100 Other Revenue11.3% 1,000 M Oregon State Admin. Svcs. Lottery Rev. 5% 4/1/2026 1,092,760 405 Portland Urban Renewal & Redev. (Oregon Conv. Ctr.) 5.5% 6/15/2020 415,032 Puerto Rico Pub. Bldgs. Auth. Revenue: 500 M Electric Rev. 6% 7/1/2028 513,040 1,000 M Govt. Facs. Rev. 5.25% 7/1/2027 1,030,550 1,500 M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,555,845 4,607,227 Total Value of Municipal Bonds (cost $38,024,877) 99.4 % 40,343,138 Other Assets, Less Liabilities .6 251,820 Net Assets 100.0 % $40,594,958 See notes to financial statements 61 Fund Expenses (unaudited) PENNSYLVANIA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,047.81 $5.06 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.27 $4.99 Expense Example  Class B Shares Actual $1,000.00 $1,043.53 $8.65 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.74 $8.54 * Expenses are equal to the annualized expense ratio of .98% for Class A shares and 1.68% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 62 Cumulative Performance Information PENNSYLVANIA TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Pennsylvania Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Pennsylvania Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 4.05%, 2.57% and 4.43%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.65%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 5.60%, 2.68% and 4.40%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.11%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 63 Portfolio of Investments PENNSYLVANIA TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS101.4% Education9.7% $ 500 M Delaware Cnty. Auth. Rev. (Villanova University) 5.25% 12/1/2031(when-issued) $ 524,005 1,000 M Lycoming Cnty. Auth. Rev. (Pennsylvania College of Tech.) 5.5% 10/1/2032 1,047,140 1,000 M Northampton Cnty. Auth. Rev. (Lehigh University) 5.5% 11/15/2033 1,083,680 1,410 M Pennsylvania State Higher Educ. Facs. Series S 5.5% 6/15/2010* 1,443,713 4,098,538 General Obligations42.9% 1,000 M Beaver County 5.55% 11/15/2031 1,072,190 1,000 M Bedford County 5% 9/1/2028 1,028,730 500 M Bethel Park School District 5.1% 8/1/2033 511,780 1,000 M Bethlehem Area School District 5.25% 1/15/2026 (when-issued) 1,058,370 1,000 M Boyertown Area School District 5% 10/1/2023 1,055,500 1,000 M Centennial Bucks County School District Series B 5.125% 12/15/2032 1,041,140 1,000 M Daniel Boone Area School District 5% 8/15/2029 1,049,200 1,000 M East Stroudsburg Area School District 5% 9/1/2029 1,050,530 1,000 M Easton Area School District 5.2% 4/1/2028 1,071,930 1,000 M Methacton School District 6.375% 3/1/2024 1,179,810 1,065 M Mifflin County 5.5% 9/1/2020 1,122,712 1,000 M Philadelphia School District 6% 9/1/2038 1,071,740 1,000 M Philadelphia Series B 7% 7/15/2028 1,153,690 940 M Pittsburgh Series A 5.5% 9/1/2014 1,018,434 500 M Pocono Mountain School District 5% 3/1/2032 506,185 1,000 M Reading 6.25% 11/1/2033 1,098,790 1,000 M Scranton School District Series A 5% 7/15/2027 1,054,780 1,000 M West Mifflin Area School District 5.375% 4/1/2028 1,086,750 18,232,261 Health Care12.2% 855 M Berks County Municipal Auth. Hosp. (Reading Hosp. Med. Ctr.) 5.7% 10/1/2014 939,004 1,000 M Geisinger Auth. Hlth. Systems Rev. Series A 5.125% 6/1/2034 1,019,790 64 Principal Amount Security Value Health Care (continued) Pennsylvania State Higher Educ. Facs. Auth. Hlth. Services: $1,000 M Allegheny Delaware 5.7% 11/15/2011  $ 984,470 1,000 M University of Pa. Health Sys. 5.5% 8/15/2018 1,139,880 1,000 M Southcentral Gen. Auth. Rev. (Wellspan Health Oblig.) 6% 6/1/2025 1,104,090 5,187,234 Housing2.5% 1,000 M Pennsylvania State Hsg. Fin. Agy. Mtg. Rev. 5.4% 10/1/2033 1,037,720 Transportation11.8% 1,500 M Allegheny County Port. Auth. Spl. Rev. 5.25% 3/1/2020 1,539,735 Pennsylvania State Turnpike Comm. Tpk. Revenue: 1,000 M 6% 6/1/2028 1,111,490 1,000 M 5% 6/1/2029 1,033,340 1,250 M Philadelphia Airport Rev. Series A 5.375% 6/15/2029 1,319,412 5,003,977 Utilities12.6% 1,000 M Commonwealth Financing Auth. Rev. 5% 6/1/2031 1,038,000 1,000 M Erie Water Auth. Rev. 5% 12/1/2031 1,039,610 500 M Philadelphia Water & Wastewater Rev. 5% 1/1/2027 509,800 2,500 M Pittsburgh Water & Sewer Auth. Rev. 6.5% 9/1/2013 2,769,900 5,357,310 Other Revenue9.7% Philadelphia Redev. Neighborhood Transformation Series A: 1,000 M 5.5% 4/15/2016 1,046,440 1,000 M 5.5% 4/15/2019 1,031,040 1,000 M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,037,230 1,000 M Washington County Indl. Dev. Auth. (West Penn Pwr. Co.) 6.05% 4/1/2014 1,001,280 4,115,990 Total Value of Municipal Bonds (cost $40,531,197) 101.4 % 43,033,030 Excess of Liabilities Over Other Assets (1.4 ) (573,777) Net Assets 100.0 % $42,459,253 * Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date.  Payments of principal and interest are being made by Municipal Bond Investors Assurance Insurance Corporation, the provider of the credit support. See notes to financial statements 65 Fund Expenses (unaudited) VIRGINIA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/09) (12/31/09) (7/1/0912/31/09) * Expense Example  Class A Shares Actual $1,000.00 $1,053.00 $5.07 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.27 $4.99 Expense Example  Class B Shares Actual $1,000.00 $1,049.51 $8.68 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.74 $8.54 * Expenses are equal to the annualized expense ratio of .98% for Class A shares and 1.68% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2009, and are based on the total value of investments. 66 Cumulative Performance Information VIRGINIA TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Virginia Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Virginia Tax Exempt Fund (Class A shares) beginning 12/31/99 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/09) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 4.02%, 2.27% and 4.26%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.60%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been 5.52%, 2.39% and 4.22%, respectively, and the S.E.C. 30-Day Yield for December 2009 would have been 2.07%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 67 Portfolio of Investments VIRGINIA TAX EXEMPT FUND December 31, 2009 Principal Amount Security Value MUNICIPAL BONDS97.0% Education6.1% $1,000 M University of Virginia University Revs. 5% 6/1/2037 $ 1,042,050 1,000 M Virginia St. Public School Authority Rev. 5% 8/1/2026 1,081,080 2,123,130 General Obligations19.3% 1,000 M Danville 5% 8/1/2029 1,033,810 1,065 M Harrisonburg Public Safety & Steam Plant Series A 5% 7/15/2020 1,110,976 1,000 M Hopewell 5.875% 7/15/2034 1,062,600 Richmond: 1,000 M 5.5% 1/15/2017 1,060,860 225 M 5% 7/15/2028 245,772 1,000 M Roanoke Public Impt. Series A 5.25% 10/1/2020 1,105,700 1,000 M Waynesboro 5% 1/15/2034 1,025,610 6,645,328 Health Care11.9% Fairfax Cnty. Indl. Dev. Auth. (Inova Health Sys.) Revenue: 250 M 5% 5/15/2025 262,582 1,000 M 5.25% 5/15/2026 1,074,190 Roanoke Industrial Development Authority: 1,000 M Carilion Health Sys. Series A 5.5% 7/1/2021 1,035,830 1,000 M Roanoke Memorial Hosp. Proj. 6.125% 7/1/2017 1,198,530 530 M Winchester IDA Hosp. Rev. 5.625% 1/1/2044 539,169 4,110,301 Housing4.6% Virginia State Housing Development Authority: 500 M Rental Hsg. Rev. 5% 12/1/2039 501,470 1,000 M SFM Mtg. Rev. 6% 7/1/2025 1,088,040 1,589,510 Transportation12.4% 1,000 M Capital Regional Airport Rev. 5% 7/1/2024 1,074,440 1,000 M Metropolitan Washington DC Airport Auth. Sys. Rev. 5% 10/1/2026 1,069,180 1,000 M Norfolk Airport Auth. 5.375% 7/1/2015 1,039,760 1,000 M Washington D.C. Met. Area Trans. Auth. Rev. 5.25% 7/1/2029 1,081,560 4,264,940 68 Principal Amount Security Value Utilities19.1% $1,000 M Hampton Roads Sanitation Dist. Wastewater Rev. 5% 4/1/2033 $ 1,062,760 1,000 M Norfolk Water Rev. 5.875% 11/1/2015 1,004,240 500 M Powhatan Cnty. Econ. Dev. Auth. Lease Rev. 5.125% 7/15/2018 517,095 750 M Puerto Rico Commonwealth Aqueduct & Swr. Auth. Rev. 5% 7/1/2028 768,788 1,000 M Upper Occoquan Sewer Auth. Rev. 5% 7/1/2024 1,077,310 Virginia St. Res. Auth. Infrastructure Revenue: 1,010 M 5% 11/1/2029 1,099,537 1,000 M 5% 11/1/2033 1,071,820 6,601,550 Other Revenue23.6% 1,000 M Bedford County Econ. Dev. Auth. Lease Rev. 5.25% 5/1/2031 1,034,740 500 M Fairfax Cnty. Redev. & Hsg. Auth. Rev. 5% 10/1/2039 519,720 300 M Montgomery County Indl. Dev. Auth. Series C 6% 1/15/2011* 320,433 1,000 M New Kent Cnty. Economic Dev. Auth. Lease Rev. 5% 2/1/2024 1,064,170 1,000 M Patrick County Economic Dev. Auth. Lease Rev. 5.25% 3/1/2039 1,041,010 1,000 M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,037,230 1,000 M Roanoke Cnty. Econ. Dev. Auth. Lease Rev. 5% 10/15/2027 1,068,080 1,000 M Southwest Regional Jail Authority Rev. 5.125% 9/1/2021 1,011,410 1,000 M Stafford County Indl. Dev. Authority Rev. 5.25% 8/1/2031 1,030,790 8,127,583 Total Value of Municipal Bonds (cost $31,712,452) 33,462,342 SHORT-TERM TAX EXEMPT INVESTMENTS.9% 300 M Virginia Small Business Fin. Auth. Adjustable Rate Note .26%** (cost $300,000) 300,000 Total Value of Municipal Investments (cost $32,012,452) 97.9 % 33,762,342 Other Assets, Less Liabilities 2.1 734,057 Net Assets 100.0% % $34,496,399 * Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date. ** Interest rate is determined and reset periodically by the issuer and is the rate in effect at December 31, 2009. See notes to financial statements 69 Statements of Assets and Liabilities FIRST INVESTORS TAX EXEMPT FUNDS December 31, 2009 SINGLE STATE TAX EXEMPT FUND TAX EXEMPT TAX EXEMPT II CALIFORNIA CONNECTICUT MASSACHUSETTS MICHIGAN MINNESOTA Assets Investments in securities: At identified cost $ 660,010,059 $ 175,210,475 $ 28,847,400 $ 35,827,309 $ 24,936,415 $ 25,847,297 $ 20,035,506 At value (Note 1A) $ 715,968,359 $ 185,489,874 $ 30,529,628 $ 37,682,146 $ 26,357,135 $ 27,533,112 $ 21,177,457 Cash 540,540 296,978   162,539 92,505  Receivables: Interest 11,801,932 2,487,745 574,544 664,218 397,468 385,531 326,700 Investment securities sold  297,354      Shares sold 195,286 227,688 10,215 45,791 67,702 3,352 17,737 Other assets 103,211 22,053 4,149 5,325 3,533 4,076 2,824 Total Assets 728,609,328 188,821,692 31,118,536 38,397,480 26,988,377 28,018,576 21,524,718 Liabilities Cash overdraft   3,157 472,845   2,548 Payables: Investment securities purchased 4,944,250 5,241,172   988,850   Dividends payable 623,851 134,105 30,569 28,116 21,272 26,829 14,464 Shares redeemed 1,519,912 73,195 761,898 80,748    Accrued advisory fees   14,071 17,007 11,640 12,666 9,690 Accrued shareholder servicing costs 34,765 10,512 1,340 1,444 1,287 1,387 840 Accrued expenses 68,878 22,242 12,827 11,257 12,368 12,673 10,751 Total Liabilities 7,191,656 5,481,226 823,862 611,417 1,035,417 53,555 38,293 Net Assets $ 721,417,672 $ 183,340,466 $ 30,294,674 $ 37,786,063 $ 25,952,960 $ 27,965,021 $ 21,486,425 Net Assets Consist of: Capital paid in $ 664,911,581 $ 172,799,089 $ 28,626,461 $ 35,992,996 $ 24,746,734 $ 26,291,742 $ 20,422,336 Undistributed net investment income 567,793 268,965 25,583 38,747 33,501 25,870 23,994 Accumulated net realized loss on investments (20,002 ) (6,987 ) (39,598 ) (100,517 ) (247,995 ) (38,406 ) (101,856 ) Net unrealized appreciation in value of investments 55,958,300 10,279,399 1,682,228 1,854,837 1,420,720 1,685,815 1,141,951 Total $ 721,417,672 $ 183,340,466 $ 30,294,674 $ 37,786,063 $ 25,952,960 $ 27,965,021 $ 21,486,425 Net Assets: Class A $ 715,079,362 $ 174,904,858 $ 29,205,715 $ 36,228,675 $ 24,776,430 $ 27,142,067 $ 21,210,652 Class B $ 6,338,310 $ 8,435,608 $ 1,088,959 $ 1,557,388 $ 1,176,530 $ 822,954 $ 275,773 Shares of beneficial interest outstanding (Note 2): Class A 73,003,834 10,961,453 2,413,427 2,706,253 2,118,224 2,239,247 1,759,399 Class B 648,045 528,570 89,920 116,497 100,513 67,943 22,859 Net asset value and redemption price per share  Class A $ 9.80 $ 15.96 $ 12.10 $ 13.39 $ 11.70 $ 2.12 $ 12.06 Maximum offering price per share  Class A (Net asset value/.9425)* $ 10.40 $ 16.93 $ 12.84 $ 14.21 $ 12.41 $ 12.86 $ 12.80 Net asset value and offering price per share  Class B (Note 2) $ 9.78 $ 15.96 $ 12.11 $ 13.37 $ 11.71 $ 12.11 $ 12.06 *On purchases of $100,000 or more, the sales charge is reduced. 70 See notes to financial statements 71 Statements of Assets and Liabilities FIRST INVESTORS TAX EXEMPT FUNDS December 31, 2009 SINGLE STATE TAX EXEMPT FUND NEW JERSEY NEW YORK NORTH CAROLINA OHIO OREGON PENNSYLVANIA VIRGINIA Assets Investments in securities: At identified cost $ 49,350,431 $ 139,317,890 $ 24,594,950 $ 22,181,003 $ 38,024,877 $ 40,531,197 $ 32,012,452 At value (Note 1A) $ 53,322,250 $ 149,949,970 $ 26,204,228 $ 23,570,964 $ 40,343,138 $ 43,033,030 $ 33,762,342 Cash 223,792 256,139 289,352 120,973 402,020 528,758 246,606 Receivables: Interest 857,506 2,311,991 330,510 212,748 416,510 535,840 595,066 Shares sold 1,918 90,136 961  4,533 6,481 40,265 Other assets 7,528 20,691 3,619 3,410 5,570 5,615 4,827 Total Assets 54,412,994 152,628,927 26,828,670 23,908,095 41,171,771 44,109,724 34,649,106 Liabilities Payables: Investment securities purchased     487,560 1,575,375  Distributions payable 51,562 138,219 19,931 27,663 20,895 52,322 39,980 Shares redeemed 1,205 69,183  115,284 52,120 10,420 84,135 Accrued advisory fees 24,404 68,610  10,737   15,448 Accrued shareholder servicing costs 2,362 6,955 93 1,087 2,226 1,713 1,508 Accrued expenses 14,948 22,954 11,612 12,139 14,012 10,641 11,636 Total Liabilities 94,481 305,921 31,636 166,910 576,813 1,650,471 152,707 Net Assets $ 54,318,513 $ 152,323,006 $ 26,797,034 $ 23,741,185 $ 40,594,958 $ 42,459,253 $ 34,496,399 Net Assets Consist of: Capital paid in $ 50,383,308 $ 142,574,238 $ 25,267,100 $ 22,339,237 $ 38,283,468 $ 39,912,857 $ 33,077,087 Undistributed net investment income 77,888 163,215 28,521 11,987 29,621 80,310 24,201 Accumulated net realized loss on investments (114,502 ) (1,046,527 ) (107,865 )  (36,392 ) (35,747 ) (354,779 ) Net unrealized appreciation in value of investments 3,971,819 10,632,080 1,609,278 1,389,961 2,318,261 2,501,833 1,749,890 Total $ 54,318,513 $ 152,323,006 $ 26,797,034 $ 23,741,185 $ 40,594,958 $ 42,459,253 $ 34,496,399 Net Assets: Class A $ 52,591,657 $ 149,940,972 $ 24,579,617 $ 22,634,969 $ 39,182,340 $ 41,045,938 $ 33,320,649 Class B $ 1,726,856 $ 2,382,034 $ 2,217,417 $ 1,106,216 $ 1,412,618 $ 1,413,315 $ 1,175,750 Shares of beneficial interest outstanding (Note 2): Class A 4,038,302 10,405,247 1,817,582 1,814,442 2,943,626 3,160,505 2,571,893 Class B 132,677 165,399 163,927 88,614 106,292 108,766 90,954 Net asset value and redemption price per share  Class A $ 13.02 $ 14.41 $ 13.52 $ 12.47 $ 13.31 $ 12.99 $ 12.96 Maximum offering price per share  Class A (Net asset value/.9425)* $ 13.81 $ 15.29 $ 14.34 $ 13.23 $ 14.12 $ 13.78 $ 13.75 Net asset value and offering price per share  Class B (Note 2) $ 13.02 $ 14.40 $ 13.53 $ 12.48 $ 13.29 $ 12.99 $ 12.93 *On purchases of $100,000 or more, the sales charge is reduced. 72 See notes to financial statements 73 Statements of Operations FIRST INVESTORS TAX EXEMPT FUNDS Year Ended December 31, 2009 SINGLE STATE TAX EXEMPT FUND TAX EXEMPT TAX EXEMPT II CALIFORNIA CONNECTICUT MASSACHUSETTS MICHIGAN MINNESOTA Investment Income Interest income $ 38,051,866 $ 7,746,455 $ 1,482,458 $ 1,801,676 $ 1,271,897 $ 1,460,488 $ 954,243 Expenses (Notes 1 and 5): Advisory fees 4,217,598 950,179 176,027 221,361 152,621 172,816 123,188 Distribution plan expenses  Class A 2,110,043 449,798 84,928 105,476 72,234 83,538 60,752 Distribution plan expenses  Class B 65,830 84,303 10,285 17,348 13,589 9,568 2,808 Shareholder servicing costs 450,541 118,607 16,028 18,487 15,339 19,006 10,223 Professional fees 136,644 45,616 15,194 20,389 11,344 15,489 15,236 Registration fees 40,937 39,599 2,273 2,684 5,386 3,658 1,603 Custodian fees 46,776 14,569 4,868 5,709 4,321 5,370 3,995 Reports to shareholders 40,575 9,837 2,575 2,813 2,462 3,045 2,273 Trustees fees 43,532 9,331 1,767 2,272 1,563 1,797 1,247 Other expenses 135,685 37,671 10,423 14,244 9,726 10,083 10,280 Total expenses 7,288,161 1,759,510 324,368 410,783 288,585 324,370 231,605 Less: Expenses waived (454,965 ) (110,854 ) (20,536 ) (25,826 ) (17,806 ) (20,162 ) (14,372 ) Expenses paid indirectly (3,657 ) (2,132 ) (288 ) (221 ) (377 ) (174 ) (423 ) Net expenses 6,829,539 1,646,524 303,544 384,736 270,402 304,034 216,810 Net investment income 31,222,327 6,099,931 1,178,914 1,416,940 1,001,495 1,156,454 737,433 Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investments 1,911,034 1,420,768 95,898 38,895 (203,782 ) 179,417 91,596 Net unrealized appreciation of investments 36,220,889 12,467,924 2,396,183 2,968,999 2,246,882 1,552,734 1,120,695 Net gain on investments 38,131,923 13,888,692 2,492,081 3,007,894 2,043,100 1,732,151 1,212,291 Net Increase in Net Assets Resulting from Operations $ 69,354,250 $ 19,988,623 $ 3,670,995 $ 4,424,834 $ 3,044,595 $ 2,888,605 $ 1,949,724 74 See notes to financial statements 75 Statements of Operations FIRST INVESTORS TAX EXEMPT FUNDS Year Ended December 31, 2009 SINGLE STATE TAX EXEMPT FUND NEW JERSEY NEW YORK NORTH CAROLINA OHIO OREGON PENNSYLVANIA VIRGINIA Investment Income Interest income $ 2,653,745 $ 7,481,508 $ 1,288,017 $ 1,171,075 $ 1,859,604 $ 2,088,464 $ 1,575,658 Expenses (Notes 1 and 5): Advisory fees 318,892 887,576 157,078 141,838 236,329 244,836 196,276 Distribution plan expenses  Class A 153,454 435,759 71,666 66,462 113,553 117,484 94,331 Distribution plan expenses  Class B 19,976 26,765 22,908 14,858 15,370 16,448 12,690 Shareholder servicing costs 30,877 90,696 12,586 15,255 26,092 22,304 19,308 Professional fees 22,359 29,823 15,821 11,921 16,098 21,845 18,279 Registration fees 1,603 2,356 1,603 1,603 1,789 1,603 1,603 Custodian fees 6,955 12,632 4,728 4,048 7,109 5,672 4,858 Reports to shareholders 3,756 8,437 2,632 2,617 3,408 3,321 2,912 Trustees fees 3,258 9,029 1,603 1,469 2,404 2,487 1,990 Other expenses 16,193 35,588 10,605 9,414 13,937 13,697 12,082 Total expenses 577,323 1,538,661 301,230 269,485 436,089 449,697 364,329 Less: Expenses waived (37,204 ) (103,551 ) (18,326 ) (16,548 ) (27,572 ) (28,564 ) (22,899 ) Expenses paid indirectly (387 ) (1,065 ) (359 ) (240 ) (247 ) (375 ) (333 ) Net expenses 539,732 1,434,045 282,545 252,697 408,270 420,758 341,097 Net investment income 2,114,013 6,047,463 1,005,472 918,378 1,451,334 1,667,706 1,234,561 Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investments 204,495 (857,296) 44,580 166,250 231,071 199,204 137,213 Net unrealized appreciation of investments 3,972,932 10,779,766 1,955,977 1,261,676 3,067,462 2,149,065 1,813,581 Net gain on investments 4,177,427 9,922,470 2,000,557 1,427,926 3,298,533 2,348,269 1,950,794 Net Increase in Net Assets Resulting from Operations $ 6,291,440 $ 15,969,933 $ 3,006,029 $ 2,346,304 $ 4,749,867 $ 4,015,975 $ 3,185,355 76 See notes to financial statements 77 Statements of Changes in Net Assets FIRST INVESTORS TAX EXEMPT FUNDS SINGLE STATE TAX EXEMPT FUND TAX EXEMPT TAX EXEMPT II CALIFORNIA CONNECTICUT Year Ended December 31 2009 2008 2009 2008 2009 2008 2009 2008 Increase (Decrease) in Net Assets From Operations Net investment income $ 31,222,327 $ 30,844,856 $ $ 6,099,931 $ 4,759,518 $ 1,178,914 $ 1,096,242 $ 1,416,940 $ 1,456,009 Net realized gain (loss) on investments 1,911,034 (1,931,036 ) 1,420,768 (570,035 ) 95,898 (135,496 ) 38,895 (139,413 ) Net unrealized appreciation (depreciation) of investments 36,220,889 (33,905,541 ) 12,467,924 (5,667,781 ) 2,396,183 (1,901,430 ) 2,968,999 (2,173,988 ) Net increase (decrease) in net assets resulting from operations 69,354,250 (4,991,721
